EXHIBIT 10.1

 
Arjent Services, LLC
570 Lexington Avenue, 22nd Floor
New York, NY 10022
Tel (212) 446-0006
Fax (212) 446-0020






April 30, 2008


Board of Directors
Inform Worldwide Holdings, Inc.
1175 South US Highway 1
Vero Beach , Florida 33062


Attention:  Mr. Ashvin Mascarenhas, Chairman & Chief Executive Officer


Dear Mr. Mascarenhas;


                Reference is made to our recent discussions relating to an
offering of securities of Inform Worldwide Holdings, Inc.  (the "Company"
trading on the OTCBB under the Symbol “IWWI”) through a private placement group
of which Arjent Services LLC, (the "Placement Agent") would serve as the
managing Placement Agent.  The Company may recommend to the Placement Agent
other broker dealers who may be considered to participate as members of the
private placement group. Based upon our discussions, financial material which
you have submitted to us and representations which you have made to us
describing the Company and its principals, and subject to (i) the satisfactory
completion of our due diligence review of the Company's business and future
plans; (ii) the future business and financial condition of the Company; (iii)
economic and market conditions in general, we hereby confirm our agreement in
principle to act as Placement Agent for the Company, on a Best Efforts basis, in
connection with the Private Placement of the Company's securities (the
"Offering") upon the following basic terms and conditions.


1.             The Offering shall consist of the sale by the Company  of up to
an aggregate $3,200,000 of Secured Convertible Notes convertible into an
aggregate of 16,000,000 shares of Common Stock of the  at a fixed price of $0.20
per share (the “Conversion Price”).     All Convertible Notes shall convert
automatically into to Common Stock upon the filing of an S-1 or other acceptable
registration statement with the Securities and Exchange Commission registering
the underlying shares.  Such registration statement shall be filed within 45
days of the final closing of this Offering.


2.             The Company is desirous in retaining Arjent as their
consultant.  The fee for such consulting services will be a Non Refundable cash
payment of $450,000 and 6,000,000 shares of Common Stock of the Company which
will issued upon execution of this agreement. and deemed non assessable and
earned. In addition, upon closing of a subsequent Offering a minimum of
$5,000,000 and  up to $20,000,000, the Company shall engage  Arjent or its
nominee as its Merchant Banker and Consultant.



--------------------------------------------------------------------------------




3.             The private placement discount and commissions shall be 10%
(approximately $320,000) of the gross proceeds received from the sale of the
Secured Convertible Notes to investors introduced to the Company by the
Placement Agent.. The Placement Agent shall also be entitled to a nonaccountable
expense allowance equal to 4% (approximately $130,000) of the gross proceeds of
the Offering. The Placement Agent reserves the right to reduce any item of its
compensation or adjust the terms thereof as specified herein  in the event that
a determination shall be made by FINRA to the effect that the Placement Agent’s
aggregate compensation is in excess of FINRA rules or that the terms thereof
require adjustment.
 
4.             The Placement Agent shall be granted, commencing on the closing
date of the Offering, a right of first refusal for any debt and/or equity
financing by the Company for a period of two years from the closing date to
purchase for its account or to sell for the account of the Company, or any
subsidiary of or successor to the Company any securities of the Company or any
such subsidiary or successor of the Company, that the Company or any such
subsidiary or successor may seek to sell through an Placement Agent, or
broker-dealer whether pursuant to registration under the Act or otherwise. The
Company or any such subsidiary or successor will consult with the Placement
Agent with regard to any such offering and will offer the Placement Agent the
opportunity to purchase or sell any such securities on terms not more favorable
to the Company, any such subsidiary or successor than it or they can secure
elsewhere. If the Placement Agent fails to accept such offer within 10 business
days after the mailing of a notice containing such offer by registered mail
addressed to the Placement Agent (five (5) business days in the event the offer
covers a sale under Rule 144), then the Placement Agent shall have no further
claim or right with respect to the financing proposal contained in such notice.
If, however, the terms of such proposal are subsequently modified in any
material respect, the preferential right referred to herein shall apply to such
modified proposal as if the original proposal had not been made.  The Placement
Agent's failure to exercise its preferential right with respect to any
particular proposal shall not affect its preferential rights relative to future
proposals.  The Company represents and warrants that there are presently no
other rights of first refusal for future financing now outstanding.


5.             The Company shall, as soon as practicable, prepare and file with
the Securities and Exchange Commission (the “Commission”), a Registration
Statement under the Securities Act of 1933, as amended (the "Act"), covering the
shares of common stock underlying the Secured Convertible Notes to be sold in
the Offering and the 6,000,000 shares issued for consulting to Arjent. The
proposed Registration Statement and all amendments thereto will be submitted to
the Placement Agent and its counsel prior to filing with the Commission. The
content of any oral comments and copies of all comment letters received from the
Commission and state securities authorities shall promptly be supplied to the
Placement Agent and its counsel. The Placement Agent shall be given the
opportunity to make such review and investigation in connection with the
Registration Statement as it deems desirable.


6.             Promptly after the date hereof, the Company will supply the
Placement Agent with a list of all current shareholders of the Company and all
persons who possess securities convertible or exercisable into Common Stock
(including, without limitation, options and warrants).  On or before the closing
date (Funding/Release of Escrow from PPM), the Company shall (i) file a
Preliminary  Information Statement with the Securities and Exchange Commission
disclosing the Board’s and Shareholder’s actions to amend the Certificate of
Designation of the Series C Preferred Stock, which amendment shall modify the
conversion ratio from 1 share of Series C Preferred for 10 shares of Common
Stock to 1 share of Series C Preferred for 1 share of Common Stock, and upon
approval by the SEC to file a Definitive Information Statement, mail the
amendment to the shareholders and make the appropriate filings with the Florida
Secretary of State; and  (ii) obtain from each of its officers and directors,
and such other shareholders of the Company’s Common Stock (including those
persons holding derivative securities) as the Placement Agent shall determine,
and  any other person who, on or before the closing date, acquires shares from
the Company or from any of the Company's officers, directors or shareholders
(the persons referred to in clauses (i), (ii) and (iii) are hereinafter referred
to as “Insiders") written commitments (the "Lock-up") in which each Insider
agrees (A) not to sell, transfer, grant any rights in, pledge or otherwise
dispose of any securities of the Company owned by such Insider (either privately
or publicly pursuant to Rule 144 of the General Rules under the Securities Act
of 1933 (the "Act") or otherwise) for a period commencing on the closing date
and ending 180 days after the closing date of the Offering without the prior
written approval of Placement Agent, except pursuant to a private transaction so
long as the acquirer of the securities, at the time of acquisition, enters into
a written agreement to be bound by the restrictions and agreements contemplated
by this Paragraph 6; (B) that, in the event that any such Insider proposes to
sell any security of the Company publicly at any time during the one year period
commencing immediately after the end of said one year period, such Insider shall
sell such securities through the Placement Agent, so long as the price and terms
of execution offered by Placement Agent are at least as favorable as may be
obtained from other brokerage firms; and (C) to enter into escrow agreements not
to exceed two years if required by any state securities authority as a condition
to registration of the Secured Convertible Notes in such state, if offers and
sales in such state are deemed by the Placement Agent to be necessary for
completion of the Offering.  Furthermore, each such Insider will agree not to
sell or otherwise transfer any of the Company's securities owned by such Insider
in a private transaction unless and until the purchasers or recipients of such
securities agree to be bound by the restrictions and voting agreement imposed by
the foregoing sentence. (any closing)
 

--------------------------------------------------------------------------------




7.             The Company and the Placement Agent will cooperate in obtaining
the necessary approvals and qualifications in such states as the Placement Agent
deems desirable.


8.             In addition to the commissions and expenses set forth in
paragraph 4 above, the Company shall pay all documented out of pocket costs and
expenses paid to unaffiliated third parties incident to the issuance, purchase,
sole and delivery of the Secured Convertible Notes including, without
limitation, (i) all fees and expenses incurred in connection with the shares to
be sold in the Offering; (ii) if applicable, the costs and expenses incurred in
connection with listing the securities sold in the Offering on the Nasdaq
National, Small Cap or OTC Bulletin Board Market; (iii) actual out of pocket and
mailing expenses incurred by the Placement Agent with respect to the
transmission of the offering materials; (iv) registrar and transfer agent fees;
issue and transfer taxes, if any; (v) costs of counsel and accountants for the
Company; (vi) all printing costs, including private placement documents, ; (vii)
costs of engraving stock and warrant certificates; (viii) reasonable costs, up
to a maximum of $15,000 of advertising the issue, including without limitation,
the costs of "tombstone advertisements" to be placed in appropriate daily or
weekly periodicals as the  Placement Agent may request; and (ix) costs and
expenses of Offering memorabilia.  Any expenses incurred by the Placement Agent
(excluding any fees payable to FINRA) shall not exceed in the aggregate $5,000
without the prior written consent of the Company.    .


Conferences and discussions between the Company and the Placement Agent shall be
held as required within the City of New York in the State of New York.  If
meetings shall be held outside of these areas and should the Placement Agent be
required to incur special travel expenses in connection with such meetings and
the proposed Offering, the Company agrees to pay such reasonable amount of
pre-approved and documented traveling and lodging out-of-pocket expenses as may
be incurred by the Placement Agent or its counsel, payable when incurred and
billed.


Since an important part of the Placement Agent's due diligence investigations
involves examination of both the background of the principals of the Company,
the Company agrees, if requested by the Placement Agent, to engage and pay for,
in an amount not to exceed $2,000, an investigative search firm of the Placement
Agent's choice to conduct a background check of the principals of the Company.
 

--------------------------------------------------------------------------------




9.             If applicable, at such time as the Company and the Placement
Agent are mutually satisfied that it is appropriate to commence the Offering,
the final terms of the Private Placement Agreement will be negotiated.


10.           The Company shall, at its cost and expense, take all necessary and
appropriate action to maintain the listing of the Company on the AMEX, Nasdaq
National, Small Cap or OTC Bulletin Board Stock Market, and use its best efforts
to remain listed thereon for at least five years after the Effective Date.


11.           The Company and the Placement Agent represent that no person has
acted as a finder in connection with the transactions contemplated herein and
the Placement Agent and the Company agree to indemnify each other with respect
to any claim for a finder's fee in connection with the Offering.


12.           Upon conclusion of the Offering, the Company will engage a
financial public relations firm and separately a media communications  company
mutually acceptable to the Company and the Placement Agent to provide corporate
communications services. The Company agrees and undertakes to consult with the
Placement Agent prior to distribution to third parties of any financial
information, news releases, and/or other publicity regarding the Company, its
business, or any terms of the proposed Offering.


13.           The Company has designated Transfer Online or other acceptable
agent as its transfer agent and the Company shall retain such transfer agent for
at least two years following the offering.  The Company shall undertake to
provide that (i) no transfer fees are charged to holders of its securities in
connection with the any sales pursuant to Rule 144 under the Securities Act and
(ii) it shall retain counsel at the Company's cost, who will provide any legal
opinions in connection with transfers under Rule 144 of the Securities Act.  For
a period of two (2) years from the Effective Date of the Registration, the
Company, at its expense, shall provide the Placement Agent on a regular basis as
requested with copies of the Company's daily transfer sheets and securities
positions listings.
 
14.           The Placement Agent and the Company shall mutually agree on the
use of proceeds of the Offering.


15.           If, at any time prior to the signing of the Private Placement
Agreement or the closing, as the case may be, (i) the Company will not or cannot
expeditiously proceed with the Offering, including without limitation as a
result of the Company taking or not taking actions, or (ii) any of the
representations, warranties or covenants of the Company herein are not
materially correct or cannot be complied with, or (iii) in the Placement Agent's
sole judgment, there occurs a material adverse change in the Company's financial
condition, business, prospects or obligations, and the Placement Agent shall not
commence or continue the private placement, or (iv) in the Placement Agent's
sole judgment, market conditions are unsuitable for the Offering and the
Placement Agent shall not commence or continue the private placement, the
Company shall reimburse the Placement Agent for its actual documented
out-of-pocket expenses paid to unaffiliated third parties (including, without
limitation, its legal fees and disbursements) up to $75,000 including any
advance previously paid pursuant to section 3 hereof.



--------------------------------------------------------------------------------




The party so terminating shall have no liability to the other on account of any
matters provided for herein, except that, regardless of which party elects to
terminate, the Company agrees to reimburse the Placement Agent for, or otherwise
pay and bear, the expenses and fees to be paid and borne by the Company as
provided herein, and, in the event of a sale or merger to which the Company or
any subsidiary is a party within 180 days of the termination of this agreement,
the Company shall engage the Placement Agent as its investment banker in
connection with the transaction and pay the Placement Agent a transaction fee.


16.           (a)  This Agreement shall be construed in accordance with the laws
of the State of New York, without giving effect to conflict of laws.


(b)  The Company and the Placement Agent: (a) agree that any legal suit, action
or proceeding arising out of or relating to this Letter of Intent shall be
instituted exclusively in New York State Supreme Court, County of New York, or
in the United States District Court for the Southern District of New York, (b)
waive any objection which they may have now or hereafter to the venue of any
such suit, action or proceeding, and (c) irrevocably consent to the jurisdiction
of the New York State Supreme Court, County of New York and the United States
District Court for the Southern District of New York in any such suit, action or
procedure.  Each of the Company and the Placement Agent further agrees to accept
and acknowledge service of any and all process which may be served in any suit,
action or proceeding in the New York State Supreme Court for the Southern
District of New York, and agree that service of process upon them mailed by
certified mail to their respective addresses shall be deemed in every respect
effective service of process in any such suit, action or proceeding.  In the
event of litigation between the parties arising hereunder, the prevailing party
shall be entitled to costs and reasonable attorney's fees.


17.           The Company will retain securities counsel and independent
auditors reasonably acceptable to the Placement Agent, and for a period of two
years after the effective date, shall retain independent auditors reasonably
acceptable to the Placement Agent.
 
18.           This Letter of Intent may be executed in counterparts, each of
which shall constitute an original and all of which, when taken together, shall
constitute one agreement.


We are delighted at the prospect of working with you and look forward to a
successful Offering.


If you are in agreement with the foregoing, please execute and return two copies
of this letter to the undersigned.
 
 

 
Very truly yours,
                ARJENT SERVICES LLC,                  
By:
/s/ Robert Fallah       Robert Fallah, Co-Chairman          

 
 
ACCEPTED AND AGREED TO AS OF
        THE DATE FIRST ABOVE WRITTEN:                  
Inform Worldwide Holdings, Inc.
                              By
/s/ Ashvin Mascarenhas
   
 
    Ashvin Mascarenhas, CEO    
 
 

 